Citation Nr: 1634896	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.  In October 2000, she testified during a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In May 2006, the Board denied the appeal.  The Veteran appealed to the Veterans Claims Court.  In a September 2008 Order, the Court Clerk granted a joint motion, vacating the Board's decision and remanding the matter for further proceedings consistent with the instructions in the joint motion.  

The Veteran was informed in July 2009 that the Veterans Law Judge who conducted her October 2000 hearing was no longer employed by the Board.  She requested an additional hearing before a Veterans Law Judge.  Subsequently, in September 2009, the Board remanded this matter to afford her another hearing.  In April 2010, she testified before the undersigned at the RO.  A transcript of that hearing is of record.

The claim was again remanded by the Board in September 2010 and most recently in January 2016.  As discussed in more detail below, there has been substantial compliance with its remand orders and the Board  may therefore proceed with adjudicating this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not experience a chronic respiratory disorder during service. 

2. A current respiratory disorder, diagnosed as asthma, is not causally or etiologically related to service, to include any injury or event therein.



CONCLUSION OF LAW

A chronic respiratory disorder, claimed as asthma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with asthma; however asthma is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  In this case, as above, asthma is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Post-service evidence, as well as the Veteran's testimony, reflects asthma symptomatology starting in 1986, 3 years after service separation.  Specifically, an October 1990 private treatment record noted that she had a 4 year history of asthma.  On an October 1990 disability report in conjunction with her application for Social Security Administration (SSA) benefits, she reported that asthma first bothered her in December 1986 and she was hospitalized for asthma attacks in March 1988, September 1988, and January 1989.  

In a November 1990 private treatment record, she related a 3 year history of asthma; in March 1991, she reported a 4 year history of asthma.  An October 1992 private treatment record noted a history of asthma since 1986; a February 1997 VA treatment record reflected a 10 year history of asthma.  Therefore, a respiratory disorder, diagnosed as asthma, is shown.

Next, service treatment records reflect in-service respiratory complaints.  In October 1979, she complained of chest congestion and sinuses.  In January 1980, she was diagnosed with an upper respiratory infection.  A November 1980 record shows treatment for bronchitis.  The service treatment records do not, however, contain complaints of or a diagnosis of asthma.  Nonetheless, as in-service respiratory complaints are shown, the second element has been met.

As noted above, asthma is not one of the chronic diseases listed in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) is not for application. Nonetheless, as a current respiratory disorder is currently shown and the evidence reflects in-service respiratory complaints, the next question is whether there is a casual relationship between the current complaints and the in-service treatment.  This is the Veteran's threshold assertion - asthma developed 3 years post-service as a result of the various upper respiratory symptoms she was treated for in service.

The Veteran was afforded a VA general examination in January 1997.  She reported her primary medical history included bronchial asthma for 11 years and allergic rhinitis since service in 1979.  She elaborated that the onset of her bronchial asthma occurred at age 24 while living in New York City.  The examiner diagnosed chronic bronchial asthma and allergic rhinitis but there was no medical opinion offered as to etiology.  

The Veteran was afforded another VA examination in November 2010.  The examiner diagnosed moderate persistent asthma and found the problem associated with the diagnosis was a respiratory condition.  The examiner opined that it was not at least as likely as not that the Veteran's asthma was related to service, including whether the in-service upper respiratory infection and bronchitis were, in fact, early manifestations of the currently-diagnosed asthma.  The examiner explained that the claims file was reviewed in its entirety and while service treatment records showed treatment for an upper respiratory infection in January 1980 and treatment of bronchitis in November 1980, both "conditions resolved without residuals and there was no indication of asthma while in-service.  Veteran developed asthma in 1986." 

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record, including VA treatment records, private treatment records, and SSA records.  Therefore, the examiner's opinion is of great probative value and weighs against the claim.

Next, the Board has considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In considering the Veteran's statements of an association between asthma and active duty, the post-service medical evidence does not reflect complaints or treatment related to asthma for several years following active service.  This multi-year gap between discharge from active duty service (1983) and the development of symptoms associated with asthma in approximately 1986, while not dispositive, is suggestive that the disorder was not related to service.  

Next, while the evidence of record shows fairly regular treatment for asthma in the 1990s, she did not associate the symptoms with service or even indicate to the treating clinicians that the symptoms were of longstanding duration.  The records consistently reflect an onset of symptoms to 1986.  Such histories reported by the Veteran for treatment purposes are of more probative value than the assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Rather, she did not claim that symptoms of her respiratory disorder were associated with service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to nexus and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for several years after service, her previous statements made for treatment purposes, and her own previous histories of onset of symptoms given after service.  

For these reasons, the weight of the lay and medical evidence is against a finding of a nexus between her current claim and service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to her through her senses, such as trouble breathing and chest tightening, asthma is a complex medical condition and not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  She does not have requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of asthma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Such competent evidence has been provided by the medical personnel who have examined her during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See Cartright, 2 Vet. App. at 25.  

Further, although the Veteran contends that she was told by her allergist that her asthma was related to her respiratory problems in-service, these assertions are inconsistent with, and outweighed by, other medical evidence of record, and are assigned less probative weight.  In this regard, despite numerous post-service VA and private treatment records, the Veteran's opinion is unsupported by the medical evidence of record, including private medical evidence from multiple physicians and hospitals, which do not suggest a relationship between asthma and her service.  And while lay evidence can establish a diagnosis in under certain circumstances, the diagnosis of asthma is not in question.  The threshold question is whether asthma is related to in-service respiratory symptoms and that question is for a medical professional and has been answered in the negative in a November 2010 examination and opinion.

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

VA has met its duty to notify and assist the Veteran in this case.  In March 2004, November 2004, December 2004, and April 2005 letters, VA informed her of the evidence necessary to substantiate her claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  The letters also provided her with notice of the type of evidence necessary to establish a disability rating and effective date.

Further, VA has made all necessary efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, SSA records, and written assertions from the Veteran. 

The Veteran was also afforded VA examinations in January 1997 and November 2010.  For the reasons discussed in detail above, the November 2010 VA examination is adequate as the examiner reviewed and discussed the evidence of record and provided an opinion supported by a clear rationale.  Although the Veteran claimed in a February 2016 statement that the RO made no effort to get a medical opinion, an opinion was obtained in November 2010.  

Indeed, the Board finds the most probative evidence as to whether the Veteran's claimed respiratory disorder is related to active duty service to be the November 2010 VA medical opinion.  As noted, the examination report included a review of the entire record and the examiner provided a complete rationale for her opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the service treatment records, post-service medical records, and lay statements.  Accordingly, the duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met. 

Next, at the April 2010 Board hearing, the issues and suggested the submission of evidence that may have been overlooked was explained to the Veteran.  Neither she nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing complied with the duties set forth for a hearing officer in 38 C.F.R. § 3.103(c)(2).

For these reasons, VA has fulfilled its duties to notify and assist the Veteran.  Significantly, she has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; therefore, no further notice or assistance to her is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic respiratory disorder, claimed as asthma, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


